Title: To James Madison from Albert Gallatin, 19 December 1806
From: Gallatin, Albert
To: Madison, James



Sir,
Treasury Department December 19th. 1806.

Agreeably to your letter of this date, a Warrant has been issued for the payment of a bill, drawn by William Lee, Consul at Bordeaux, for three hundred and sixty dollars, on the appropriation for the relief and protection of American Seamen.  It is proper however, to apprise you, that by the last accounts received at this Department from Mr. Lee, which are dated the 30th. of June last, he then had in his hands, monies applicable to the relief of Seamen, amounting to two thousand and twenty four dollars fifty cents.  I have the honor to be, very respectfully, Sir, Your obedt. Servt.

Albert Gallatin

